DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-20 are pending.  The Office reviewed the application and CPC classifications, adding three additional classifications.  The Office searched various CPC classifications and used targeted searches to identify relevant references.  The closest references do not include the second dielectric layer and/or the flowing step for the semiconductor or silicon-containing layer.  Additionally, the silicon-containing structure in the isolation structure having the specific carbon content and nitrogen content relationships was not found.  The Office identified a recently issued patent assigned to assignees and including the same inventors.  This patent, U.S. Pat. No. 10.943,820, was reviewed for double patenting, but no basis for a double patenting rejection was found.
For these reasons, claims 1-20 are allowed.
Note: No Examiner Amendments are made with this Examiner’s Comment. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claims 2-7: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “conformally forming a silicon-containing material on the first dielectric material; heating the silicon-containing material to cause at least a portion of the silicon-containing material to flow to a bottom region of a first trench between the first semiconductor fin and the second semiconductor fin; forming a second dielectric material on the silicon-containing material, wherein the first trench is filled with a portion of the second dielectric material and the portion of the semiconductor material; and 43TSMC No. P20183290US00/0503-B34858USF/Robert WU/ performing an annealing process to react the first dielectric material, the second dielectric material, and the silicon-containing material to form a first isolation structure surrounding the first semiconductor fin and the second semiconductor fin”, in combination with the remaining limitations of the claim.
With regard to claims 9-17: The claims have been found allowable due to their dependency from claim 8 above.

With regard to claims 19 and 20: The claims have been found allowable due to their dependency from claim 18 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897